Owen, J.
(dissenting). While I agree with the construction of the statute relating to the support to which a widow is entitled from the estate of her deceased husband, I cannot agree that the administrator had any right to appeal. The right of appeal is a statutory right awarded to those who have an interest in the subject matter of the litigation and whose interests are adversely affected by the judgment or order appealed from. While it is within the power of the legislature no doubt to enlarge the class which may be *595permitted to appeal, to extend that right to volunteers or interlopers who are not interested in the subject matter of the litigation, or whose interests are not prejudiced by the order or judgment appealed from, would be just as much against public policy as champerty or maintenance. Such a right would be contrary to the policy which encourages the settlement of controversies and would compel appellate courts to devote their time and energies to the settlement of purely moot questions. That the right of appeal is so limited seems to be universal, so far as I have been able to ascertain. 2 Ruling Case Law, pp. 52-3; 3 Corp. Jur. p. 116; note in 119 Am. St. Rep. 747. That the right of appeal is confined to parties aggrieved is the settled doctrine of this court. Bragg v. Blewett, 99 Wis. 348 (74 N. W. 807), and cases cited at the bottom of p. 355. In McGregor v. Pearson, 51 Wis. 122, 8 N. W. 101, it was said: “This is too obvious to need authority.” Where appeal statutes are ambiguous they should be construed in harmony with this underlying principle.
In this case the administrator appealed from an order denying to a widow support money out of the estate of her husband. That the administrator represents the estate as a whole, and the heirs generally, is fundamental. The application of the widow for support money was a proceeding having for its purpose the depletion of the estate so far as the general -heirs were concerned. It was to her interest to have the petition granted. It promoted the interests of the estate and of the heirs generally to have the petition denied. In this proceeding it was the duty of the administrator to represent the estate and the heirs generally. Their interests were adverse to the- interests of the widow. A denial of her petition prejudiced no interests represented by the administrator.
Sec. 324.01 (2), Stats., gives the right of appeal to “any executor, administrator, guardian, trustee or any person aggrieved by any order, judgment, decree, determination or *596denial of the county court.” This plainly recognizes the general principle that the person appealing shall be aggrieved by the order or judgment appealed from. There is no room here to contend that the word “aggrieved” modifies only its immediate antecedent “any person,” in view of the general purpose and reasons underlying the right of appeal. Ordinarily the right of appeal is confined to the right of a party to the action. Sometimes it extends to privies, but in the matter of the probate of estates this section of the statutes extends the right of appeal to any person aggrieved. It does not mean that an administrator or executor can appeal whether aggrieved or not. Should there be any ambiguity with reference to this provision as heretofore stated, it should be considered in harmony with the general principles relating to the right of appeal, and as so construed the right of an executor or an administrator to appeal from the determination of the county court must be limited to those determinations which prejudice the administrator personally or the rights which he represents. As illustrative of this, it is generally if not universally held that an administrator or executor has no right to appeal from an order distributing the estate. He does not represent any particular heir or legatee, and consequently he is not aggrieved if some heirs or legatees receive less than they are entitled to. Bates v. Ryberg, 40 Cal. 463; In re Heydenfeldt, 117 Cal. 551, 553, 49 Pac. 713; Vincent’s Estate, 84 Vt. 89, 78 Atl. 714; Merrick v. Kennedy, 46 Neb. 264, 64 N. W. 989; Appeal of Stilphen, 100 Me. 146, 60 Atl. 888; Estate of Craig, 101 Neb. 439, 163 N. W. 765; Dewar’s Estate, 10 Mont. 422, 25 Pac. 1025; Estate of Williams, 122 Cal. 76, 54 Pac. 386 ; Bryant v. Thompson, 128 N. Y. 426, 28 N. E. 522.
The case of McKenney v. Minahan, 119 Wis. 651, 97 N. W. 489, cited and relied upon in the opinion, is not an authority supporting the right of the administrator to appeal in this case. In that case the appeal was from an order *597allowing a claim against the estate — a situation exactly opposite to that presented here. It was argued in that case that the administrator had no right to appeal because he was not a party aggrieved. What is said in the opinion is in answer to that contention. His right to appeal was not placed upon the ground that he need not be a party aggrieved, but on the ground “that sec. 4031 (now sec. 324.01) expressly recognizes an administrator standing as the representative of persons who would be injuriously affected by a determination of the county court, if it were allowed to stand, as a party aggrieved.” . . . “It was the duty of the administrator to preserve the property of the estate, so far as he legally could, for transmission to the heirs of the deceased. In the settlement of claims against the estate he stood for them. Any injury to their interests, in legal effect, was a grievance to him within the meaning of the appeal statute.”
In my judgment the administrator had no more right to appeal from the order disallowing support money to the widow than he would have to appeal from an order disallowing a claim against the estate.